Citation Nr: 0217698	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  

The matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana.  Jurisdiction of the case 
has been transferred to the Albuquerque, New Mexico, RO.  

In May 2002 the RO denied an increased rating for 
residuals of a shell fragment wound to the left thigh and 
a compensable rating for amebiasis.  The RO notified the 
veteran of that determination by letter dated May 28, 
2002; he did not appeal. 

In September 2002 the RO denied entitlement to specially 
adapted housing or home adaptation.  The RO notified the 
veteran of that determination by letter dated October 4, 
2002; he did not appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair evaluation 
of the veteran's claim has been obtained and VA's duty to 
notify and assist has been satisfied.  

2.  The probative evidence shows that PTSD is productive 
of occupational and social impairment with deficiencies in 
most areas, but does not result in total occupational and 
social impairment under the schedular criteria.  


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD, but 
no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic 
Code 9411 (2002)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1987 the RO granted service connection for PTSD.  
The RO assigned a noncompensable rating, effective January 
13, 1987.  

In November 1993 the RO granted entitlement to a temporary 
total rating under the provisions of 38 C.F.R. § 4.29, 
effective from December 31, 1991 to June 30 1992, and a 10 
percent schedular rating, effective July 1, 1992.  

In December 1997 the RO granted an increased rating to 30 
percent for PTSD, effective January 10, 1997.  

The evidence of record at that time included VA and 
private outpatient treatment records, a VA compensation 
examination and a private clinical evaluation.  These 
records show ongoing therapy for PTSD symptoms and 
medication management.  

During the May 1997 VA examination the examiner concluded 
that the veteran had PTSD, which caused mild to moderate 
symptomatology depending upon the time of year and stress.  
The examiner provided a Global Assessment of Functioning 
(GAF) score of 60, but stated that the veteran had 
additional symptomatology due to adjustment depression 
that would justify a 50 range at that time.  

During the June 1997 psychiatric evaluation the physician 
diagnosed PTSD and a history of polysubstance abuse in 
remission.  The physician provided a GAF score of 55.  The 
physician stated that the veteran had difficulty in all 
areas of life due to PTSD, but most notably in work 
situations, family relationships, as well as social 
situations.  The physician considered the veteran 
significantly disabled from PTSD.  

In July 1998 the RO granted an increased rating to 50 
percent for PTSD, effective January 10, 1997.  

The evidence of record at that time included additional VA 
outpatient treatment records, a private counseling report 
and a VA compensation examination report.  

The March 1998 counseling report notes ongoing counseling 
for PTSD symptoms since 1992.  The examiner noted that the 
veteran's PTSD symptoms were reduced over the course of 
treatment through October 1997.  The examiner noted that 
the veteran's history has shown that after prolonged 
periods of no treatment other than medication his mental 
health state deteriorates and he has difficulty 
maintaining therapeutic gains.  He opined that the 
veteran's quality of life remained impaired due to PTSD 
but that he responded well to medication.  

During the June 1998 VA examination the diagnosis was PTSD 
and polysubstance abuse in remission.  The examiner 
provided a GAF score of 55.  The examiner commented that 
the veteran had been able to complete school and teach for 
a time, but he appeared to have some significant 
difficulty with interpersonal relationships, which 
interfered with his social and occupational functioning.  
The examiner stated that this impairment was due to PTSD.  

In August 1999 the veteran filed a claim for an increased 
rating for PTSD.  He stated he remained unemployed and 
could not sustain long term relationships and remained 
isolated.  

The evidence includes VA outpatient treatment records 
dated from June 1995 to October 1999.  They show treatment 
for disabilities not at issue on appeal.  They also show 
periodic treatment for PTSD symptoms.  In August 1995 the 
veteran related that he was beginning a new teaching 
position at a high school.  The diagnosis was situational 
stress and mild depression with anxiety.  On follow-up 
examination in September 1995 he was doing well at his 
teaching position.  He continued to have personal stress 
but he felt calmer and in control and was without anxiety.  
The assessment was situational stress with anxiety.  In 
October 1995 he was satisfied with teaching and was 
getting along better with his father.  The assessment was 
depression.  In May 1996 the veteran stated that the 
school year was ending and he had had a two week period of 
anxiety.  The diagnosis was depression with anxiety.  
During examination in September 1997 for loss of 
consciousness the veteran related that he was unemployed 
and was no longer working as an art teacher; his position 
was eliminated.  In May 1999 the veteran reported that the 
treatment provided by his clinical psychologist was 
effective.  

The veteran underwent a VA PTSD examination in October 
1999.  The examiner certified that he had reviewed 
multiple records prior to the examination.  The veteran 
presented in a reasonable social fashion but appeared to 
experience some social discomfort.  There were no unusual 
behaviors or mannerisms noted and the veteran was well 
oriented and grooming and hygiene were not a problem.  The 
veteran related that his ongoing problems included an 
exaggerated startle response but he had learned to better 
control his reaction.  He remained socially isolated and 
felt uncomfortable around others.  He reported that 
hypervigilance remained a significant problem.  He 
experienced night sweats and had intrusive thoughts of 
Vietnam.  The examiner described the veteran as well 
educated and listed his work history.  He was working as a 
plumber at that time.  The examiner stated that it 
appeared that the veteran had difficulty with supervisors 
and other authority figures, which had reduced his 
employability.  The veteran continued to have homicidal 
ideations when threatened and had a suicidal ideation as 
recently as one month earlier.  

On mental status examination the veteran was anxious and 
he appeared to be experiencing moderate dysphoria.  His 
affect was blunted and he appeared fairly depressed.  
There was mild psychomotor agitation and concentration was 
reduced due to anxiety.  His memory appeared functionally 
intact and his thinking was linear, logical and goal 
oriented.  There was no indication of a thought disorder.  
The diagnosis was PTSD and significant depressive 
symptoms, which were felt to be secondary to PTSD.  The 
examiner concluded that the veteran had mild to moderate 
social limitations.  He had difficulty maintaining 
sustained employment and he lacked a psychosocial support 
system.  The examiner felt the veteran had only one close 
friend and was fairly socially avoidant and had difficulty 
with sustained contact with others.  The examiner noted 
that the veteran had remained married for 18 years.  The 
examiner provided a GAF score of 50-to-55, which the 
examiner opined accounted for the veteran's severe 
symptoms of PTSD.  The examiner stated that he had 
difficulty functioning socially and, although he could 
maintain brief contact with others, he had difficulty with 
prolonged contact.  Stress tolerance appeared markedly 
reduced and he had difficulty maintaining employment.  The 
examiner stated that although the veteran was employed it 
was apparent that his work had been interrupted on a 
number of prior occasions due to PTSD.  

The evidence includes an October 1999 evaluation summary 
from his treating clinical psychologist.  He reported 
having seen the veteran in individual outpatient 
psychotherapy on a weekly basis since April 1998.  The 
veteran reported symptoms that include frequent 
nightmares, daily intrusive thoughts of Vietnam, 
exaggerated startle response, hypervigilance, 
irritability, emotional numbing, difficulty getting close 
to others, and avoidance of reminders of his military 
experiences.  The veteran stated he experiences occasional 
suicidal ideation.  The psychologist stated that the 
veteran's affect was often flat and it was very difficult 
to judge his internal state from his presentation.  He 
noted that the veteran had been married for 19 years and 
their union appeared solid, but otherwise he had no close 
friendships and even relationships with his parents and 
siblings who lived near him were conflictual.  
The psychologist noted that the veteran had struggled 
vocationally since leaving the military, but had 
successfully completed a teaching degree.  He also noted 
that the veteran had found some traumatic memories less 
distressing through treatment but they still impact his 
life negatively on a daily basis.  The psychologist opined 
that the veteran had marked impairment of social and 
vocational functioning.  He also opined that if the 
veteran was able to maintain employment, this would be 
helpful in long term improvement of his condition.  The 
psychologist concluded that the veteran's GAF rating was 
41, which reflected serious symptoms, including serious 
impairment in social and occupational areas.

The evidence includes VA outpatient treatment records 
dated from October 2001 to April 2002.  They show group 
and individual therapy treatment for PTSD.  In October 
2001 the veteran stated he had trouble getting along with 
anyone.  His son was living with him.  He stated he had 
constant suicidal and homicidal ideations over the years.  
The assessment was chronic PTSD, which interfered with his 
life especially in interpersonal relationships and an 
inability to get close to others.  The examiner provided a 
GAF score of 55.  In December 2001 the veteran related he, 
his wife and son were moving into their own place.  The 
examiner provided a GAF score of 55.  Later that month the 
examiner again provided a GAF score of 55.  In January 
2002 the diagnosis was chronic PTSD and the examiner 
provided a GAF score of 56 on each occasion.  In February 
2002 the examiner noted that the veteran participated in 
and enjoyed outdoor activities such as fishing.  The 
examiner reported a GAF score of 56.  Later that month the 
veteran was angry and upset about his VA compensation 
examination.  The diagnosis was chronic PTSD and the 
examiner provided a GAF score of 50.  In March 2002 he 
stated he felt better about his relationship with his 
parents-in-law.  He reported smoking marijuana every day.  
His mood appeared upset and affect was irritable but he 
was coherent, and not suicidal or homicidal, and 
cognitively intact.  The assessment included chronic PTSD 
and the examiner provided a GAF score of 51-55.  Later 
that month the examiner provided a GAF score of 56.  
During several group therapy sessions in April 2002 the 
examiner again provided a GAF score of 56.  

The veteran underwent a VA PTSD examination in March 2002.  
The veteran reported experiencing symptoms on a daily 
basis without remissions.  He stated that he still could 
not have relationships with other people.  He also stated 
that he takes medications for sleep and gets confused 
easily.  The veteran reported that he had not been 
employed since February 1999.  The examiner noted that the 
veteran had been married to his second wife for 20 years.  
The veteran stated that he had no social relationships.  
He stated he enjoyed reading.  The veteran reported one 
suicide attempt in 1997, but none since then.  

On mental status examination there was no evidence of 
impairment of thought process or communication.  The 
veteran denied delusions and auditory or visual 
hallucinations.  His eye contact and interaction were 
fair.  He stated he was unsure whether he had suicidal or 
homicidal thoughts, but the examiner believed he was not 
suicidal or homicidal at that time.  His hygiene was 
adequate and he engaged in basic activities of daily 
living.  He was fully oriented in all spheres.  Both 
short-term and long-term memory were grossly intact.  
There was no evidence of obsessions or rituals that 
interfered with routine activities.  Speech was logical 
and coherent with normal rate and flow.  There was no 
evidence of a panic disorder, although the veteran stated 
that he almost loses consciousness and has limited vision 
during bouts that he described as panic attacks.  Mood was 
dysphoric with angry affect.  

The examiner noted that previous psychometric test results 
were valid and they suggested a strong likelihood of a 
borderline personality disorder and they also evidenced 
strong passive aggressive, aggressive sadistic, avoidant 
and narcissistic personality styles.  The examiner noted 
that the veteran exhibited alcohol and drug dependence 
symptoms, and dysthymic symptoms.  The diagnoses were 
PTSD, a history of polysubstance dependence, ongoing 
marijuana abuse, borderline personality disorder and 
antisocial personality disorder.  The examiner provided a 
current GAF score of 56 and an overall GAF score of 56.

At his personal hearing the veteran testified that since 
his return from Vietnam he has been unable to make friends 
or maintain employment.  Transcript, p. 3.  He testified 
he has had difficulty maintaining wholesome relationships.  
Tr., pp. 3-4.  He testified that he attempted suicide for 
seven years after he abandoned his first wife and his 
parents abandoned him.  Tr., p. 4.  He testified that he 
experiences panic attacks and rage.  Tr., pp. 5-6.  He 
testified that he does not have a relationship with his 
parents and his sisters and he no longer has contact with 
his best friend.  Tr., p. 6.  He testified that he gets 
disoriented and he has memory loss.  Tr., pp. 7-8.  The 
veteran testified that he assists his wife in getting 
ready for work and then he watches the news before he 
takes a shower and does housework.  Tr., pp. 10-11.  He 
testified that he is able to deal with his PTSD symptoms 
through a distraction technique by polishing rocks.  Tr., 
p. 11.  


Criteria

Increased Evaluation

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

The Board notes that where an increase in a service-
connected disability is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 
38 C.F.R. § 4.2 (2002), the regulations do not give past 
medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  

The Board notes that the VA Rating Schedule that addresses 
psychiatric impairment was amended.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).  
However, in this case the veteran filed his claim on 
August 23, 1999, which is after the effective date of the 
amended regulations.  Therefore, the criteria for rating 
the veteran's PTSD prior to November 7, 1996 have no 
application to the veteran's claim.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides 
for a 50 percent disability rating when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

A 70 percent evaluation is provided for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  Id.  

A 100 percent evaluation is provided for total 
occupational and social impairment with occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

When, after consideration of all the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2002).



Analysis 

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
supercedes the decision of the Court of Appeals for 
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not 
well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any right 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  However, although the CAFC 
appears to have reasoned that the VCAA may not 
retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  See Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002); Dyment v. Principi, No. 
00-7075 (Fed. Cir. Apr 24, 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable 
to claims pending on the date of its enactment.  Further, 
the regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by 
VA as of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board 
will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.  

In the case at hand, the Board is satisfied that the duty 
to notify and the duty assist have been met under the new 
law.  The duty to notify has been satisfied because the 
veteran has been provided with notice of what is required 
to substantiate his claim.  He has been provided with 
notice of the requirements for an increased rating for 
PTSD in the February 2000 rating decision, the May 2000 
statement of the case and the May 2002 supplemental 
statement of the case.  These also provided rationales 
explaining why the evidence did not allow for a rating 
higher than 50 percent under the law.  

In performing the above, the RO placed the veteran on 
notice of the type of evidence was needed to substantiate 
his claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  

In August 2001 the RO notified the veteran of the passage 
of the VCAA.  The RO advised the veteran to identify any 
VA treatment other than what had been identified as being 
already of record, and to complete authorization forms (VA 
Forms 21-4142) for the release of any private medical 
records pertaining to the disability currently on appeal.  
The RO advised the veteran that it would obtain such 
records if their release was authorized.  In doing so, the 
RO satisfied the VCAA requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA; the RO advised 
that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized 
by him to be obtained.  

The evidence includes VA and private medical reports and 
treatment records.  The veteran also underwent VA 
compensation examinations in October 1999 and March 2002.  
The veteran's treating clinical psychologist also 
submitted a medical assessment of the impairment caused by 
his PTSD symptoms.  The veteran also testified at a 
personal hearing and the transcript is of record. 

Because the medical examiners have provided specific 
assessments regarding the current severity of the 
veteran's PTSD, the Board finds that there is sufficient 
medical evidence on file to permit a determination to be 
made at this time.  Therefore, additional VA or other 
examinations do not need to be ordered pursuant to the 
VCAA.  38 U.S.C.A. § 5103A(d) (West Supp. 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law 
and the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159).  

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.  


Increased Rating

The veteran is service-connected for PTSD and he is 
currently assigned a 50 percent disability rating.  

The 50 percent evaluation under the current criteria is 
indicative of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher evaluation of 70 percent requires 
occupational and social impairment with deficiencies in 
most areas due to PTSD symptoms.  

Upon review of the pertinent evidence, the Board notes 
that historically, since service connection was 
established, the veteran's disability has been 
consistently characterized by similar symptomatology, 
albeit in differing degrees of severity.  His statements 
and personal hearing testimony establish that currently 
his main symptoms include an inability to establish and 
maintain effective work and social relationships.  They 
also include suicidal ideation and periodic impaired 
impulse control, as well as difficulty in adapting to 
stressful circumstances, which includes work or a work-
like setting.  

The other notable major aspect of the veteran's 
symptomatology is social isolation.  At his personal 
hearing the veteran testified that since his return from 
Vietnam he has been unable to make friends and has had 
difficulty maintaining wholesome relationships.  Tr., pp. 
3-4.  He testified that he does not have a relationship 
with his parents and his sisters and he no longer has 
contact with his best friend.  Tr., p. 6.  
The evidence shows he has a limited relationship with 
family members, but the evidence suggests that he has no 
friends or social contacts outside of his family.  

During the June 1997 psychiatric evaluation the physician 
stated that the veteran had difficulty in all areas of 
life due to PTSD, but most notably in work situations, 
family relationships, as well as social situations.  The 
physician considered the veteran significantly disabled 
from PTSD.  

During the June 1998 VA examination the examiner commented 
that, although the veteran had been able to complete 
school and teach for a time, he appeared to have some 
significant difficulty with interpersonal relationships, 
which interfered with his social and occupational 
functioning. 

During the October 1999 VA PTSD examination the veteran 
related that his ongoing problems included an exaggerated 
startle response but he had learned to better control his 
reaction.  He remained socially isolated and felt 
uncomfortable around others.  The examiner stated that it 
appeared that the veteran had difficulty with supervisors 
and other authority figures, which had reduced his 
employability.  The veteran continued to have homicidal 
ideations when threatened and had a suicidal ideation as 
recently as one month earlier.  The examiner concluded 
that the veteran had difficulty maintaining sustained 
employment and he lacked a support system.  The examiner 
felt the veteran had only one close friend and was fairly 
avoidant and had difficulty with sustained contact with 
others.  The examiner stated that he had difficulty 
functioning socially and, although he could maintain brief 
contact with others, he had difficulty with prolonged 
contact.  This examiner stated that the veteran had a GAF 
score of 50-to-55, which the examiner opined accounted for 
the veteran's severe symptoms of PTSD.

The October 1999 evaluation summary from his treating 
clinical psychologist states that the veteran's symptoms 
include exaggerated startle response, hypervigilance, 
irritability, emotional numbing and difficulty getting 
close to others.  The veteran stated he experienced 
occasional suicidal ideation.  The psychologist noted that 
the veteran had been married for 19 years and their union 
appeared solid, but otherwise he had no close friendships 
and even relationships with his parents and siblings who 
lived near him were conflictual.  The psychologist opined 
that the veteran had marked impairment of social and 
vocational functioning.  The psychologist concluded that 
the veteran's GAF rating was 41, which reflected serious 
symptoms, including serious impairment in social and 
occupational areas.  

During the October 1999 VA PTSD examination examiner noted 
that the veteran presented in a reasonable social fashion 
but appeared to experience some social discomfort.  There 
were no unusual behaviors or mannerisms noted and the 
veteran was well oriented and grooming and hygiene were 
not a problem.  His memory appeared functionally intact 
and his thinking was linear, logical and goal oriented.  
There was no indication of a thought disorder.  

During the VA PTSD examination in March 2002 the veteran 
reported that he still could not have relationships with 
other people.  The report shows he had not been employed 
since February 1999.  Although the examiner noted that the 
veteran had been married to his second wife for 20 years, 
the examiner also noted that he had no social 
relationships.  Although the veteran was unsure whether he 
had suicidal or homicidal thoughts, the examiner believed 
he was not suicidal or homicidal at that time.  This 
examiner provided a current GAF score of 56 and an overall 
GAF score of 56.

During the March 2002 VA PTSD examination there was no 
evidence of impairment of thought process or 
communication.  The veteran denied delusions and auditory 
or visual hallucinations.  His eye contact and interaction 
were fair.  His hygiene was adequate and he engaged in 
basic activities of daily living.  He was fully oriented 
in all spheres.  Both short-term and long-term memory were 
grossly intact.  There was no evidence of obsessions or 
rituals that interfered with routine activities.  Speech 
was logical and coherent with normal rate and flow.  There 
was no evidence of a panic disorder.

The evidence does not show that his symptoms include 
obsessional rituals which interfere with routine 
activities; illogical, obscure, or irrelevant speech; 
spatial disorientation; or neglect of personal appearance 
and hygiene.  In addition, while the veteran testified 
that he does have panic attacks, the evidence does not 
show that he has near-continuous panic or depression 
affecting his ability to function independently, 
appropriately and effectively.  Moreover, most of the VA 
treatment records contain a GAF score to give an idea of 
the overall degree of the veteran's impairment of 
functioning, and most of these GAF scores are consistent 
over the past several years, ranging between 50 and 60.  
These scores are consistent with moderate to serious 
symptoms according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  The 
many scores of 55 and 56 are consistent with the 50 
percent rating currently assigned the veteran's PTSD.

However, the above evidence shows that the veteran's main 
symptoms include the inability to establish and maintain 
effective family and social relationships and an inability 
to maintain employment for extended periods of time.  
Examiners have characterized these impairments as 
significant or severe.  The Board also notes the veteran's 
treating clinical psychologist in October 1999 concluded 
that the veteran's GAF rating was 41 and opined that this 
resulted in marked impairment of social and vocational 
functioning.  The record also shows impaired impulse 
control, although the veteran has been able to maintain 
some control over this, and substantial difficulty in 
adapting to stressful circumstances.  Consequently, after 
reviewing the record as a whole, it is the decision of the 
Board that the veteran's disability picture more nearly 
approximates the criteria for a 70 percent evaluation.  
Therefore, his claim for an increased evaluation is 
granted to that extent.

The evidence does not show entitlement to a 100 percent 
schedular rating for total occupational and social 
impairment.  Neither the objective medical findings nor 
the veteran's statements and personal hearing testimony 
show he has gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name; or any similar such symptoms.  

The Board concludes that the criteria for a rating in 
excess of 70 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411.  


ORDER

Entitlement to an increased rating of 70 percent for PTSD, 
but no more, is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

